Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 1 of 21 Page ID #:86
      Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 2 of 21 Page ID #:87



1    714-PA, which charge defendant as follows: count one for possession

2    with intent to distribute at least five grams of methamphetamine, in

3    violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii), and count two

4    for carrying a firearm during and in relation to, and possession of a

5    firearm in furtherance of, a drug trafficking crime, in violation of

6    18 U.S.C. § 924(c)(1)(A)(i).

7               b.    Not contest facts agreed to in this agreement.

8               c.    Abide by all agreements regarding sentencing contained

9    in this agreement.

10              d.    Appear for all court appearances, surrender as ordered

11   for service of sentence, obey all conditions of any bond, and obey

12   any other ongoing court order in this matter.

13              e.    Not commit any crime; however, offenses that would be

14   excluded for sentencing purposes under United States Sentencing

15   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

16   within the scope of this agreement.

17              f.    Be truthful at all times with the United States

18   Probation and Pretrial Services Office and the Court.

19              g.    Pay the applicable special assessments at or before

20   the time of sentencing unless defendant has demonstrated a lack of

21   ability to pay such assessments.

22        3.    Defendant further agrees:

23              a.    To forfeit all right, title, and interest in and to

24   any and all monies, properties, and/or assets of any kind, derived

25   from or acquired as a result of, or involved in, the illegal activity

26   to which defendant is pleading guilty, specifically including, but

27   not limited to, the following:

28

                                           2
      Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 3 of 21 Page ID #:88



1                     i.    One Beretta, model 92FS, 9mm pistol, with an

2    obliterated serial number, and

3                     ii.   Seven rounds of Winchester 9mm Luger caliber

4    ammunition (collectively, the “Forfeitable Assets”).

5               b.    To the Court’s entry of an order of forfeiture at or

6    before sentencing with respect to the Forfeitable Assets and to the

7    forfeiture of the assets.

8               c.    To take whatever steps are necessary to pass to the

9    United States clear title to the Forfeitable Assets, including,

10   without limitation, the execution of a consent decree of forfeiture

11   and the completing of any other legal documents required for the

12   transfer of title to the United States.

13              d.    Not to contest any administrative forfeiture

14   proceedings or civil judicial proceedings commenced against the

15   Forfeitable Assets.     If defendant submitted a claim and/or petition

16   for remission for all or part of the Forfeitable Assets on behalf of

17   himself or any other individual or entity, defendant shall and hereby

18   does withdraw any such claims or petitions, and further agrees to

19   waive any right he may have to seek remission or mitigation of the

20   forfeiture of the Forfeitable Assets.

21              e.    Not to assist any other individual in any effort

22   falsely to contest the forfeiture of the Forfeitable Assets.

23              f.    Not to claim that reasonable cause to seize the

24   Forfeitable Assets was lacking.

25              g.    To prevent the transfer, sale, destruction, or loss of

26   any and all assets described above to the extent defendant has the

27   ability to do so.

28

                                           3
      Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 4 of 21 Page ID #:89



1                h.   To fill out and deliver to the USAO a completed

2    financial statement listing defendant’s assets on a form provided by

3    the USAO.

4                i.   That forfeiture of Forfeitable Assets shall not be

5    counted toward satisfaction of any special assessment, fine,

6    restitution, costs, or other penalty the Court may impose.

7                               THE USAO’S OBLIGATIONS

8         4.     The USAO agrees to:

9                a.   Not contest facts agreed to in this agreement.

10               b.   Abide by all agreements regarding sentencing contained

11   in this agreement.

12               c.   At the time of sentencing, move to dismiss the

13   remaining counts of the indictment as against defendant.            Defendant

14   agrees, however, that at the time of sentencing the Court may

15   consider any dismissed charges in determining the applicable

16   Sentencing Guidelines range, the propriety and extent of any

17   departure from that range, and the sentence to be imposed.

18               d.   At the time of sentencing, provided that defendant

19   demonstrates an acceptance of responsibility for the offenses up to

20   and including the time of sentencing, recommend a two-level reduction

21   in the applicable Sentencing Guidelines offense level, pursuant to

22   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

23   additional one-level reduction if available under that section.

24               e.   Except for criminal tax violations (including

25   conspiracy to commit such violations chargeable under 18 U.S.C.

26   § 371), not further criminally prosecute defendant for violations of

27   21 U.S.C. §§ 841(a), (b)(1), 18 U.S.C. § 924(c)(1)(A), and 18 U.S.C.

28   § 922(g)(1), or other related charges, arising out of defendant’s

                                           4
      Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 5 of 21 Page ID #:90



1    conduct on October 30, 2019 at Kester Avenue and Gledhill Street in

2    Los Angeles, California.      Specifically, defendant’s unlawful

3    possession of narcotics, a firearm and ammunition, and unauthorized

4    access devices on October 30, 2019 shall not prosecuted.            Defendant

5    understands that the USAO is free to criminally prosecute defendant

6    for any other unlawful past conduct or any unlawful conduct that

7    occurs after the date of this agreement.         Defendant agrees that at

8    the time of sentencing the Court may consider the uncharged conduct

9    in determining the applicable Sentencing Guidelines range, the

10   propriety and extent of any departure from that range, and the

11   sentence to be imposed after consideration of the Sentencing

12   Guidelines and all other relevant factors under 18 U.S.C. § 3553(a).

13              f.    With respect to count one, recommend that defendant be

14   sentenced to a term of imprisonment no higher than the low end of the

15   applicable Sentencing Guidelines range, provided that the offense

16   level used by the Court to determine that range is 25 or higher and

17   provided that the Court does not depart downward in offense level or

18   criminal history category.      For purposes of this agreement, the low

19   end of the Sentencing Guidelines range is that defined by the

20   Sentencing Table in U.S.S.G. Chapter 5, Part A.

21                              NATURE OF THE OFFENSES

22        5.    Defendant understands that for defendant to be guilty of

23   the crime charged in count one, that is, possession with intent to

24   distribute at least five grams of methamphetamine, in violation of

25   Title 21, United States Code, Sections 841(a)(1), (b)(1)(B)(viii),

26   the following must be true: (1) defendant knowingly possessed

27   methamphetamine, and (2) defendant possessed it with the intent to

28   distribute it to another person.

                                           5
      Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 6 of 21 Page ID #:91



1         6.    Defendant understands that for defendant to be guilty of

2    the crime charged in count two, that is, for carrying a firearm

3    during and in relation to, and possession of a firearm in furtherance

4    of, a drug trafficking crime, in violation of Title 18, United States

5    Code, Section 924(c)(1)(A)(i), the following must be true:

6    (1) defendant committed the crime of possession with intent to

7    distribute methamphetamine, a drug trafficking crime, as charged in

8    count one, and (2) defendant knowingly carried a firearm during and

9    in relation to the aforementioned drug trafficking crime, and

10   knowingly possessed a firearm in furtherance of the aforementioned

11   drug trafficking crime.

12        7.    Defendant understands that for defendant to be subject to

13   the statutory maximum and statutory minimum sentences for a violation

14   of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii) set forth below, the

15   government must prove beyond a reasonable doubt that defendant

16   possessed at least 5 grams of methamphetamine, a Schedule II

17   controlled substance, as alleged in count one of the indictment.

18   Defendant admits that defendant, in fact, possessed at least 5 grams

19   of methamphetamine, as described in count one of the indictment.

20                                      PENALTIES

21        8.    Defendant understands that the statutory maximum sentence

22   that the Court can impose for a violation of Title 21, United States

23   Code, Sections 841(a)(1), (b)(1)(B)(viii), is: forty years’

24   imprisonment; a lifetime period of supervised release; a fine of

25   $5,000,000 or twice the gross gain or gross loss resulting from the

26   offense, whichever is greatest; and a mandatory special assessment of

27   $100.

28

                                           6
      Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 7 of 21 Page ID #:92



1         9.    Defendant understands that the statutory maximum sentence

2    that the Court can impose for a violation of Title 18, United States

3    Code, Section 924(c), is: five years’ imprisonment; a five-year

4    period of supervised release; a fine of $250,000 or twice the gross

5    gain or gross loss resulting from the offense, whichever is greatest;

6    and a mandatory special assessment of $100.

7         10.   Defendant understands, therefore, that the total maximum

8    sentence for all offenses to which defendant is pleading guilty is:

9    forty-five years’ imprisonment; a lifetime period of supervised

10   release; a fine of $5,250,000 or twice the gross gain or gross loss

11   resulting from the offenses, whichever is greatest; and a mandatory

12   special assessment of $200.

13        11.   Defendant understands that the statutory mandatory minimum

14   sentence that the Court must impose for a violation of Title 21,

15   United States Code, Sections 841(a)(1), (b)(1)(B)(viii), as charged

16   in count one of the indictment, is: five years’ imprisonment,

17   followed by a four-year period of supervised release, and a mandatory

18   special assessment of $100.

19        12.   Defendant understands that the statutory mandatory minimum

20   sentence that the Court must impose for a violation of Title 18,

21   United States Code, Section 924(c)(1)(A), as charged in count two of

22   the indictment, is: five years’ imprisonment, which must run

23   consecutive to any other sentence of imprisonment, and a mandatory

24   special assessment of $100.

25        13.   Defendant understands that supervised release is a period

26   of time following imprisonment during which defendant will be subject

27   to various restrictions and requirements.         Defendant understands that

28   if defendant violates one or more of the conditions of any supervised

                                           7
      Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 8 of 21 Page ID #:93



1    release imposed, defendant may be returned to prison for all or part

2    of the term of supervised release authorized by statute for the

3    offense that resulted in the term of supervised release.

4         14.   Defendant understands that under 21 U.S.C. § 862a,

5    defendant will not be eligible for assistance under state programs

6    funded under the Social Security Act or Federal Food Stamp Act or for

7    federal food stamp program benefits, and that any such benefits or

8    assistance received by defendant’s family members will be reduced to

9    reflect defendant’s ineligibility.

10        15.   Defendant understands that, by pleading guilty, defendant

11   may be giving up valuable government benefits and valuable civic

12   rights, such as the right to vote, the right to possess a firearm,

13   the right to hold office, and the right to serve on a jury. Defendant

14   understands that he is pleading guilty to a felony and that it is a

15   federal crime for a convicted felon to possess a firearm or

16   ammunition.   Defendant understands that the convictions in this case

17   may also subject defendant to various other collateral consequences,

18   including but not limited to revocation of probation, parole, or

19   supervised release in another case and suspension or revocation of a

20   professional license.     Defendant understands that unanticipated

21   collateral consequences will not serve as grounds to withdraw

22   defendant’s guilty pleas.

23        16.   Defendant and his counsel have discussed the fact that, and

24   defendant understands that, if defendant is not a United States

25   citizen, the convictions in this case makes it practically inevitable

26   and a virtual certainty that defendant will be removed or deported

27   from the United States.      Defendant may also be denied United States

28   citizenship and admission to the United States in the future.

                                           8
      Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 9 of 21 Page ID #:94



1    Defendant understands that while there may be arguments that

2    defendant can raise in immigration proceedings to avoid or delay

3    removal, removal is presumptively mandatory and a virtual certainty

4    in this case.    Defendant further understands that removal and

5    immigration consequences are the subject of a separate proceeding and

6    that no one, including his attorney or the Court, can predict to an

7    absolute certainty the effect of his convictions on his immigration

8    status.    Defendant nevertheless affirms that he wants to plead guilty

9    regardless of any immigration consequences that his           pleas may

10   entail, even if the consequence is automatic removal from the United

11   States.

12                                   FACTUAL BASIS

13        17.   Defendant admits that defendant is, in fact, guilty of the

14   offenses to which defendant is agreeing to plead guilty.            Defendant

15   and the USAO agree to the statement of facts provided below and agree

16   that this statement of facts is sufficient to support pleas of guilty

17   to the charges described in this agreement and to establish the

18   Sentencing Guidelines factors set forth in paragraph 19 below but is

19   not meant to be a complete recitation of all facts relevant to the

20   underlying criminal conduct or all facts known to either party that

21   relate to that conduct.

22        On or about August 31, 2019, in the city of Van Nuys, Los

23   Angeles County, within the Central District of California, defendant

24   knowingly and intentionally possessed with intent to distribute at

25   least 5 grams of methamphetamine, a Schedule II controlled substance.

26   Defendant also knowingly carried a loaded firearm during and in

27   relation to the drug trafficking crime, and possessed that firearm in

28   furtherance of the drug trafficking crime.

                                           9
     Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 10 of 21 Page ID #:95



1         Specifically, Los Angeles Police Department officers stopped for

2    a traffic violation defendant while he driving a black Mercedes.               At

3    the officers’ request, defendant stepped out of the car and walked to

4    the sidewalk.   An officer asked defendant whether he was carrying any

5    weapons on his person, and defendant responded that he was not.               The

6    officer asked whether he could check defendant, who agreed, and the

7    officer found a loaded Beretta, model 92FS, 9mm pistol, with an

8    obliterated serial number, tucked in defendant’s front waistband.

9    Upon a search of defendant, the officer found in the front pocket of

10   defendant’s pants, a cigarette pack with a clear plastic baggie

11   containing approximately 27.8 grams of actual methamphetamine.

12                                SENTENCING FACTORS

13        18.   Defendant understands that in determining defendant’s

14   sentence the Court is required to calculate the applicable Sentencing

15   Guidelines range and to consider that range, possible departures

16   under the Sentencing Guidelines, and the other sentencing factors set

17   forth in 18 U.S.C. § 3553(a).      Defendant understands that the

18   Sentencing Guidelines are advisory only, that defendant cannot have

19   any expectation of receiving a sentence within the calculated

20   Sentencing Guidelines range, and that after considering the

21   Sentencing Guidelines and the other § 3553(a) factors, the Court will

22   be free to exercise its discretion to impose any sentence it finds

23   appropriate between the mandatory minimum and up to the maximum set

24   by statute for the crimes of conviction.

25   //

26   //

27   //

28   //

                                          10
     Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 11 of 21 Page ID #:96



1         19.   Defendant and the USAO agree to the following applicable

2    Sentencing Guidelines factors:

3      Base Offense Level:                     26                        U.S.S.G.

4                                                           § 2D1.1(a)(5)(c)(7)

5      Dangerous Weapon                        +2       U.S.S.G. § 2D1.1(b)(1)

6

7    Defendant and the USAO reserve the right to argue that additional

8    specific offense characteristics, adjustments, and departures under

9    the Sentencing Guidelines are appropriate.         Defendant understands

10   that defendant’s offense level could be increased if defendant is a

11   career offender under U.S.S.G. §§ 4B1.1 and 4B1.2.          If defendant’s

12   offense level is so altered, defendant and the USAO will not be bound

13   by the agreement to Sentencing Guideline factors set forth above.

14   Defendant understands that the Court must sentence defendant to a

15   term of five years’ imprisonment on count two, which must run

16   consecutive to any term of imprisonment imposed for count one.

17        20.   Defendant understands that there is no agreement as to

18   defendant’s criminal history or criminal history category.

19        21.   Defendant and the USAO reserve the right to argue for a

20   sentence outside the sentencing range established by the Sentencing

21   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

22   (a)(2), (a)(3), (a)(6), and (a)(7).

23                        WAIVER OF CONSTITUTIONAL RIGHTS

24        22.   Defendant understands that by pleading guilty, defendant

25   gives up the following rights:

26              a.   The right to persist in a plea of not guilty.

27              b.   The right to a speedy and public trial by jury.

28

                                          11
     Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 12 of 21 Page ID #:97



1               c.   The right to be represented by counsel –- and if

2    necessary have the Court appoint counsel -- at trial.           Defendant

3    understands, however, that, defendant retains the right to be

4    represented by counsel –- and if necessary have the Court appoint

5    counsel –- at every other stage of the proceeding.

6               d.   The right to be presumed innocent and to have the

7    burden of proof placed on the government to prove defendant guilty

8    beyond a reasonable doubt.

9               e.   The right to confront and cross-examine witnesses

10   against defendant.

11              f.   The right to testify and to present evidence in

12   opposition to the charges, including the right to compel the

13   attendance of witnesses to testify.

14              g.   The right not to be compelled to testify, and, if

15   defendant chose not to testify or present evidence, to have that

16   choice not be used against defendant.

17              h.   Any and all rights to pursue any affirmative defenses,

18   Fourth Amendment or Fifth Amendment claims, and other pretrial

19   motions that have been filed or could be filed.

20                        WAIVER OF RETURN OF DIGITAL DATA

21        23.   Understanding that the government has in its possession

22   digital devices and/or digital media seized from defendant, defendant

23   waives any right to the return of digital data contained on those

24   digital devices and/or digital media and agrees that if any of these

25   digital devices and/or digital media are returned to defendant, the

26   government may delete all digital data from those digital devices

27   and/or digital media before they are returned to defendant.

28

                                          12
     Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 13 of 21 Page ID #:98



1                          WAIVER OF APPEAL OF CONVICTION

2         24.   Defendant understands that, with the exception of an appeal

3    based on a claim that defendant’s guilty pleas were involuntary, by

4    pleading guilty defendant is waiving and giving up any right to

5    appeal defendant’s convictions on the offenses to which defendant is

6    pleading guilty.    Defendant understands that this waiver includes,

7    but is not limited to, arguments that the statutes to which defendant

8    is pleading guilty are unconstitutional, and any and all claims that

9    the statement of facts provided herein is insufficient to support

10   defendant’s pleas of guilty.

11              WAIVER OF APPEAL OF SENTENCE AND COLLATERAL ATTACK

12        25.   Defendant agrees that, provided the Court, before

13   imposition of the mandatory consecutive sentence of five years’

14   imprisonment on count two, imposes a term of imprisonment within or

15   below the range corresponding to an offense level of 29 and the

16   criminal history category calculated by the Court, defendant gives up

17   the right to appeal all of the following: (a) the procedures and

18   calculations used to determine and impose any portion of the

19   sentence; (b) the term of imprisonment imposed by the Court; (c) the

20   fine imposed by the Court, provided it is within the statutory

21   maximum; (d) to the extent permitted by law, the constitutionality or

22   legality of defendant’s sentence, provided it is within the statutory

23   maximum; (e) the term of probation or supervised release imposed by

24   the Court, provided it is within the statutory maximum; and (f) any

25   of the following conditions of probation or supervised release

26   imposed by the Court: the conditions set forth in General Order 18-10

27   of this Court; the drug testing conditions mandated by 18 U.S.C.

28

                                          13
     Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 14 of 21 Page ID #:99



1    §§ 3563(a)(5) and 3583(d); and the alcohol and drug use conditions

2    authorized by 18 U.S.C. § 3563(b)(7).

3         26.   Defendant also gives up any right to bring a post-

4    conviction collateral attack on the convictions or sentence, except a

5    post-conviction collateral attack based on a claim of ineffective

6    assistance of counsel, a claim of newly discovered evidence, or an

7    explicitly retroactive change in the applicable Sentencing

8    Guidelines, sentencing statutes, or statutes of conviction.

9    Defendant understands that this waiver includes, but is not limited

10   to, arguments that the statutes to which defendant is pleading guilty

11   are unconstitutional, and any and all claims that the statement of

12   facts provided herein is insufficient to support defendant’s pleas of

13   guilty.

14        27.   The USAO agrees that, provided (a) all portions of the

15   sentence are at or above the statutory minimum and at or below the

16   statutory maximum specified above and (b) before imposition of the

17   mandatory consecutive sentence of five years’ imprisonment on count

18   two, the Court imposes a term of imprisonment within or above the

19   range corresponding to an offense level of 29 and the criminal

20   history category calculated by the Court, the USAO gives up its right

21   to appeal any portion of the sentence.

22                      RESULT OF WITHDRAWAL OF GUILTY PLEA

23        28.   Defendant agrees that if, after entering guilty pleas

24   pursuant to this agreement, defendant seeks to withdraw and succeeds

25   in withdrawing defendant’s guilty pleas on any basis other than a

26   claim and finding that entry into this plea agreement was

27   involuntary, then (a) the USAO will be relieved of all of its

28   obligations under this agreement; and (b) should the USAO choose to

                                          14
     Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 15 of 21 Page ID #:100



1    pursue any charge that was either dismissed or not filed as a result

2    of this agreement, then (i) any applicable statute of limitations

3    will be tolled between the date of defendant’s signing of this

4    agreement and the filing commencing any such action; and

5    (ii) defendant waives and gives up all defenses based on the statute

6    of limitations, any claim of pre-indictment delay, or any speedy

7    trial claim with respect to any such action, except to the extent

8    that such defenses existed as of the date of defendant’s signing this

9    agreement.

10                    RESULT OF VACATUR, REVERSAL OR SET-ASIDE

11        29.   Defendant agrees that if any count of conviction is

12   vacated, reversed, or set aside, the USAO may: (a) ask the Court to

13   resentence defendant on any remaining count of conviction, with both

14   the USAO and defendant being released from any stipulations regarding

15   sentencing contained in this agreement, (b) ask the Court to void the

16   entire plea agreement and vacate defendant’s guilty plea on any

17   remaining count of conviction, with both the USAO and defendant being

18   released from all their obligations under this agreement, or

19   (c) leave defendant’s remaining conviction, sentence, and plea

20   agreement intact.     Defendant agrees that the choice among these three

21   options rests in the exclusive discretion of the USAO.

22                           EFFECTIVE DATE OF AGREEMENT

23        30.   This agreement is effective upon signature and execution of

24   all required certifications by defendant, defendant’s counsel, and an

25   Assistant United States Attorney.

26                                BREACH OF AGREEMENT

27        31.   Defendant agrees that if defendant, at any time after the

28   signature of this agreement and execution of all required

                                          15
     Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 16 of 21 Page ID #:101



1    certifications by defendant, defendant’s counsel, and an Assistant

2    United States Attorney, knowingly violates or fails to perform any of

3    defendant’s obligations under this agreement (“a breach”), the USAO

4    may declare this agreement breached.        All of defendant’s obligations

5    are material, a single breach of this agreement is sufficient for the

6    USAO to declare a breach, and defendant shall not be deemed to have

7    cured a breach without the express agreement of the USAO in writing.

8    If the USAO declares this agreement breached, and the Court finds

9    such a breach to have occurred, then: (a) if defendant has previously

10   entered guilty pleas pursuant to this agreement, defendant will not

11   be able to withdraw the guilty pleas, and (b) the USAO will be

12   relieved of all its obligations under this agreement.

13        32.   Following the Court’s finding of a knowing breach of this

14   agreement by defendant, should the USAO choose to pursue any charge

15   that was either dismissed or not filed as a result of this agreement,

16   then:

17              a.    Defendant agrees that any applicable statute of

18   limitations is tolled between the date of defendant’s signing of this

19   agreement and the filing commencing any such action.

20              b.    Defendant waives and gives up all defenses based on

21   the statute of limitations, any claim of pre-indictment delay, or any

22   speedy trial claim with respect to any such action, except to the

23   extent that such defenses existed as of the date of defendant’s

24   signing this agreement.

25              c.    Defendant agrees that: (i) any statements made by

26   defendant, under oath, at the guilty plea hearing (if such a hearing

27   occurred prior to the breach); (ii) the agreed to factual basis

28   statement in this agreement; and (iii) any evidence derived from such

                                          16
     Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 17 of 21 Page ID #:102



1    statements, shall be admissible against defendant in any such action

2    against defendant, and defendant waives and gives up any claim under

3    the United States Constitution, any statute, Rule 410 of the Federal

4    Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

5    Procedure, or any other federal rule, that the statements or any

6    evidence derived from the statements should be suppressed or are

7    inadmissible.

8            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

9                                  OFFICE NOT PARTIES

10        33.   Defendant understands that the Court and the United States

11   Probation and Pretrial Services Office are not parties to this

12   agreement and need not accept any of the USAO’s sentencing

13   recommendations or the parties’ agreements to facts or sentencing

14   factors.

15        34.   Defendant understands that both defendant and the USAO are

16   free to: (a) supplement the facts by supplying relevant information

17   to the United States Probation and Pretrial Services Office and the

18   Court, (b) correct any and all factual misstatements relating to the

19   Court’s Sentencing Guidelines calculations and determination of

20   sentence, and (c) argue on appeal and collateral review that the

21   Court’s Sentencing Guidelines calculations and the sentence it

22   chooses to impose are not error, although each party agrees to

23   maintain its view that the calculations in paragraph 19 are

24   consistent with the facts of this case.         While this paragraph permits

25   both the USAO and defendant to submit full and complete factual

26   information to the United States Probation and Pretrial Services

27   Office and the Court, even if that factual information may be viewed

28   as inconsistent with the facts agreed to in this agreement, this

                                          17
     Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 18 of 21 Page ID #:103



1    paragraph does not affect defendant’s and the USAO’s obligations not

2    to contest the facts agreed to in this agreement.

3         35.   Defendant understands that even if the Court ignores any

4    sentencing recommendation, finds facts or reaches conclusions

5    different from those agreed to, and/or imposes any sentence up to the

6    maximum established by statute, defendant cannot, for that reason,

7    withdraw defendant’s guilty pleas, and defendant will remain bound to

8    fulfill all defendant’s obligations under this agreement.            Defendant

9    understands that no one –- not the prosecutor, defendant’s attorney,

10   or the Court –- can make a binding prediction or promise regarding

11   the sentence defendant will receive, except that it will be between

12   the statutory mandatory minimum and the statutory maximum.

13                             NO ADDITIONAL AGREEMENTS

14        36.   Defendant understands that, except as set forth herein,

15   there are no promises, understandings, or agreements between the USAO

16   and defendant or defendant’s attorney, and that no additional

17   promise, understanding, or agreement may be entered into unless in a

18   writing signed by all parties or on the record in court.

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                          18
Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 19 of 21 Page ID #:104
Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 20 of 21 Page ID #:105
Case 2:19-cr-00714-PA Document 27 Filed 03/09/20 Page 21 of 21 Page ID #:106
